Dewey, J.
Scott sued Brokaw in debt on a recognizance of bail entered into by the latter in a suit by Scott against one Myers. The declaration conforms to the precedents of the books, as far as the manner of entering into bail prescribed by our statute will admit. It contains the substance of the usual forms of declarations in such cases. The defendant demurred generally to the declaration; and the Court sustained the demurrer, and rendered final judgment for the defendant.
The objection urged against the declaration is, that it does not show that the recognizance was sealed by the bail. The recognizance is on the back of the writ, and is precisely in the form given by the statute. We do not consider that it was necessary, that a seal should be affixed to the signature of the bail. The statute enacts that a recognizance of bail, in the prescribed form, shall have all the force and effect of a regular recognizance of special bail, and shall be in all respects obligatory as such. R. C. 1831, p. 400. — R. S. 1838, p. 446. The Circuit Court erred in sustaining the demurrer.
C. Fletcher and 0. Butler, for the plaintiff.
S. Judah and A. T. Ellis, for the 'defendant.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.